Citation Nr: 0433815	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include scoliosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from November 1973 to March 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of November 
1996 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In a decision of June 
2002, the Board confirmed the denial of the claim.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
December 2002, the veteran and the Secretary of Veterans 
Affairs (Secretary) submitted a Joint Motion for Remand and 
to Stay Proceedings on the basis of the recent enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  The Court granted this 
joint motion in the same month.  

The Board remanded the case in August 2003 for additional 
actions pursuant to the instructions in the joint motion.  
The requested actions have since been completed, and the case 
is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  There is no competent medical evidence linking the 
veteran's diagnoses, which include scoliosis, degenerative 
joint disease, and nerve impingement, to service.


CONCLUSION OF LAW

A low back disorder, to include scoliosis, was not incurred 
in or aggravated by service, and degenerative joint disease 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist in the development of claims.  First, the VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA's duty to notify claimants of necessary information or 
evidence:  (1) When VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  If VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  If the claimant has 
not responded to the request within 30 days, VA may decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions.  If VA does so, however, and the claimant 
subsequently provides the information and evidence within 
one year of the date of the request, VA must readjudicate 
the claim.  (2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the information 
necessary to complete the application and will defer 
assistance until the claimant submits this information. 
38 C.F.R. § 3.159(b).  
VA's duty to assist claimants in obtaining evidence:  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c).  

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for a low back disorder, to include 
scoliosis, degenerative joint disease and nerve impingement 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs, including the new regulations to implement the 
VCAA.  Of particular significance is a letter dated in March 
2004 in which the VA Appeals Management Center advised him 
what was still needed from him.  The RO explained what 
records the VA would be responsible for getting and what the 
evidence must show to support the claim.  The letter noted 
that the VA would be responsible for getting relevant records 
held by any Federal Agency, and that this may include medical 
records from the military, from VA hospitals or from the 
Social Security Administration.  The letter also advised him 
that on his behalf, the VA would make reasonable efforts to 
get relevant records not held by any Federal Agency, 
including medical records from State or local government, 
private doctors and hospitals, or current or former 
employers.  He was advised that he must give the VA enough 
information about his records so that the VA could request 
them.  The letter noted that it was the veteran's 
responsibility to make sure that the VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The letter adequately advised 
him to submit any relevant evidence in his possession.  

Regarding the issue of what the evidence must show to support 
the claim, the letter of March 2004 noted that to establish 
service connected compensation benefits, the evidence must 
show that:

(1) You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event inservice causing 
injury or disease. 
(2) You have a current physical or mental 
disability.  Medical evidence, including a VA 
examination will show this.  Otherwise, we can use 
statements from you or others that show you have 
persistent or recurrent symptoms of a disability.  
(3) There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  Medical records or medical 
opinions usually show this relationship.  However, 
under certain circumstances, VA may conclude that 
certain disabilities were cause by service, even if 
there is no specific evidence proving this in your 
particular claim.  The relationship is presumed for 
these veterans who have certain disease:
former prisoners of war
veterans who were exposed to certain chronic or 
tropical disease which become evidence within a 
specific period of time
veterans who were exposed to ionizing radiation, 
mustard gas, or Lewisite while in service
veterans who served in Vietnam or Southwest Asia 
during the Gulf War
Veterans who have certain kinds of disease/service 
combinations may qualify for an automatic 
presumption of service connection.

The letter of June also advised the veteran that any or all 
of the following listed evidence would help the VA make a 
decision:  

The dates of medical treatment during service.  
Show the name and exact locations of the 
dispensary, hospital, or other facility where you 
received treatment for this condition.  Also, give 
us your rank and organization (division, regiment 
battalion company) at the time of treatment.
Statements from persons who knew you when you were 
in service and know any disability you had while on 
active duty.  These statements should describe how 
and when they became aware of the condition.  If 
the person making the condition was on active duty 
at the time, he/she should show his/her service 
number and unit of assignment.
Records and statements from service medical 
personnel (nurses, corpsmen, medics, etc.).
Employment physical examinations.
Medical evidence from hospitals, clinics, and 
private physicians of treatment since military 
service.
Pharmacy prescription records.
Insurance reports.

The Board notes that in May 2004 the veteran responded to the 
foregoing letter by stating that he had no additional 
evidence to present.  

In Pelegrini v. Principi, 18 Vet App 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination report from March 1997, and 
VA treatment records.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  The Board concludes that no purpose would be 
served by obtaining additional current VA treatment records 
because there is no dispute over the fact that the veteran 
currently has a back disorder, and there is no indication 
that such records would contain any medical opinion linking a 
current back disorder with service.  Similarly, although 
there is an indication in the claims file that the veteran 
applied for and was denied benefits by the Social Security 
Administration, the Board concludes that in the absence of 
any indication that such records would provide support for 
the current claim, no attempt to obtain such records is 
warranted.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that that veteran presented 
for evaluation for fitness for military service in October 
1973.  He reported a history of polio at age three, with 
subsequent surgery involving the muscles of the right thigh, 
foot and side.  The veteran reported no problems and no 
symptoms since.  On examination, the right calf measured 14 1/2 
inches and the left calf measured 14 3/4 inches.  The examiner 
recommended acceptance for military service.  The veteran's 
October 1973 entrance examination was otherwise normal.  

In November 1974 the veteran was seen complaining of lower 
back pain.  He did not report any injury or specific 
activities that aggravated his pain.  X-rays taken at that 
time showed a moderate thoracolumbar scoliosis with the 
convexity to the right and rotation of the spinous processes 
to the left.  The veteran was diagnosed with scoliosis of the 
spine.  The veteran was given a one month physical profile 
because of his diagnosis of scoliosis.  

The veteran's separation examination was conducted in 
November 1974.  A diagnosis of lumbar scoliosis was noted.  
The disorder was described as being mild.  A subsequent 
service orthopedic clinic record dated in January 1975 
indicates that he had scoliosis associated with pain.  Heat, 
rest and aspirin were planned. 

There are no post service treatment records until many years 
after separation from service.  An October 1995 VA treatment 
note indicated that the veteran reported a history of 
scoliosis and back surgery.  He reported that the back 
surgery was done in 1990 because of ruptured discs.  He was 
currently seen with complaints of left hip and leg pain.  The 
veteran indicated that he had been experiencing lower back 
pain for six years.  The veteran was diagnosed with 
degenerative joint disease of the low spine, with possible 
neurologic impingement or a bony abnormality.

A VA orthopedic examination was conducted in March 1997 
pursuant to a request by the RO for an opinion by the 
examiner as to whether it was as likely as not that any 
current back disability was caused by or aggravated by 
military service.  The claims file was made available for the 
examiner's review.  The examiner indicated that the veteran 
had a lumbar laminectomy in 1990 for herniated nucleus 
pulposus with radiculopathy down his left leg.  No history of 
any injury was noted.  The examiner noted that "there was 
very little scoliosis noted in [the veteran's] back if any at 
all.  The scoliosis if there is any was certainly not caused 
by military duty and the subsequent lumbar laminectomy has 
nothing to due [sic] with the scoliosis if it is present 
either."  The examiner diagnosed "[q]uestionable scoliosis 
of the lumbar spine which will be ascertained by x-ray with 
no relationship to military duty in the opinion of this 
examiner."

X-rays were taken at the March 1997 VA examination, and no 
change was noticed in the appearance of the lumbar spine 
since x-rays taken in March 1996.  The impression was 
thoracolumbar dextrorotoscoliosis.  The alignment appeared 
normal.  There was a fusion posteriorly and laterally on the 
left L3-4, which appeared solid.  There was also right L3-S1 
fusion with a donor graft from the left iliac wing.  
Narrowing of the L5 disc space was noted.  Nothing acute was 
identified.

III.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the veteran served 90 days or more during a period of war, 
and arthritis is manifest to a compensable degree within one 
year after separation from service, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a lower back condition to include 
scoliosis.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  No pre-existing back 
conditions were noted in the veteran's October 1973 entrance 
examination report.  The veteran was diagnosed with scoliosis 
while in service, in 1974.  No other back conditions were 
noted at that time.  The Board notes that thoracolumbar 
dextrorotoscoliosis was noted on the x-ray taken on VA 
examination in March 1997.  A VA examiner was specifically 
requested to review the claims file in conjunction with the 
examination and comment on whether it was as likely as not 
that any of the veteran's current back disabilities, to 
include scoliosis, were caused or aggravated by service.  In 
the March 1997 VA examination report, the examiner 
specifically stated that scoliosis was "certainly not caused 
by military duty."  In addition, the examiner reiterated his 
opinion that the veteran's scoliosis had "no relationship to 
his military duty."  It appears to the Board that the 
examiner was implicitly indicating his belief that the 
scoliosis was a congenital or developmental condition which 
did not increase in severity during service.  There is no 
other evidence on record that indicates that the veteran's 
scoliosis is a result of or was aggravated by service.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation. 
38 C.F.R. § 3.303(d).  Accordingly, the Board finds that 
service connection for scoliosis is not warranted.

The Board notes that VA treatment records include a history 
of a lumbar laminectomy in 1990.  However, there is no 
medical evidence linking this surgery to a condition that may 
be attributed to service.  The March 1997 VA examiner 
specifically stated that the veteran's lumbar laminectomy has 
nothing to do with the scoliosis, the only back condition 
noted in service.  The Board notes that the veteran was 
requested to submit records of treatment since service, or 
sign release forms to enable the RO to obtain those records 
for him.  No records or releases were submitted by the 
veteran.

Since service, the veteran has been diagnosed with 
degenerative joint disease and nerve impingement.  However, 
those diagnoses were made in 1995 and 1997 respectively.  No 
back conditions, other than scoliosis, were noted in the 
veteran's service medical records.  There is no competent 
medical evidence of record linking either diagnosis to 
service.  Accordingly, service connection is not warranted 
for either of these diagnoses.  In addition, as it was not 
shown to have been diagnosed until many years after service, 
the veteran's degenerative joint disease may not be presumed 
to have been incurred in service.

In summary, the Board concludes that a low back disorder, to 
include scoliosis, was not incurred in or aggravated by 
service, and degenerative joint disease may not be presumed 
to have been incurred in service.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
the positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lower back disorder, to include 
scoliosis, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



